— Order unanimously reversed and motion denied, without costs. Memorandum: Plaintiff has failed to show any reasonable excuse for the failure to serve and file a note of issue and Special Term abused its discretion when it vacated its order of dismissal, granted reargument of defendant’s motion to dismiss and gave plaintiff 20 days to file a note of issue (see Barasch v Micucci, 49 NY2d 594). (Appeal from order of Supreme Court, Onondaga County, Miller, J. — motion to vacate.) Present — Simons, J. P., Callahan, Doerr, Moule and Schnepp, JJ.